UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1777


ROCHELL TALLEY,

                    Plaintiff - Appellant,

             v.

OCWEN LOAN SERVICING, LLC; BWW LAW GROUP, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Timothy J. Sullivan, Magistrate Judge. (8:18-cv-00052-TJS)


Submitted: November 29, 2018                                 Decided: December 3, 2018


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Rochell Talley, Appellant Pro Se. Eric Matthew Hurwitz, William T. Mandia,
STRADLEY RONON STEVENS & YOUNG, LLP, Cherry Hill, New Jersey; Adam
Marc Kaplan, BWW LAW GROUP, LLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Rochell Talley seeks to appeal the district court’s order of June 6, 2018 dismissing

his civil action and its order of July 2, 2018 denying his motion for an extension of time

to file a motion to reconsider. We grant appellee’s motion to dismiss the appeal of the

June 6, 2018 order for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on June 6, 2018. The notice

of appeal was filed on July 9, 2018. Because Talley failed to file a timely notice of

appeal or obtain an extension or reopening of the appeal period, we dismiss the appeal in

part with respect to that order. As to the order of July 2, 2018, we affirm in part for the

reasons stated by the district court.        Talley v. Ocwen Loan Servicing, LLC, No.

8:18-cv-00052-TJS (D. Md. July 2, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       DISMISSED IN PART,
                                                                       AFFIRMED IN PART




                                                2